





CINCINNATI FINANCIAL CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED




James E. Benoski

6200 South Gilmore Rd

Fairfield, OH 45014




As of November 14, 2008, the Fair Market Value of the shares underlying this
award was $ 262,576.25.

CINCINNATI FINANCIAL CORPORATION (the “Company”) hereby grants to the associate
identified below (the “Participant”) a Restricted Stock Unit Award (the “Award”)
under the Company's 2006 Stock Compensation Plan (the “Plan”) with respect to
the number of Restricted Stock Units (the “Units”) specified under the “Award
Information” section below, all in accordance with and subject to the provisions
set forth in Part II -- Terms and Conditions.

PART I.  AWARD INFORMATION:




Participant Name: James E. Benoski




Maximum Number of Units Awarded: 9,875




Award Date: November 14, 2008




Vesting Criteria (when Units granted in the Award vest and shares are issued to
the Participant):




Units will vest on March 1, 2012, according to the following schedule for
threshold, target and maximum awards upon achievement of the applicable
performance target.  The performance target shall be measured based on Total
Shareholder Return1 for the Company compared to the Company’s Peer Group for the
three calendar years ending December 31, 2011.  Any member of the peer group
that is no longer exists as a separate reporting entity at the end of the
performance period shall be excluded for purposes of calculations hereunder.

Vesting Level

Performance Target

Number of Units

Threshold

Total shareholder return for Company equals or exceeds the 25th percentile of
total shareholder return for the peer group, but is less than the 50th
percentile for peer group.

5,925

Target

Total shareholder return for Company equals or exceeds the 50th percentile of
total shareholder return for the peer group, but is less than the 75th
percentile of the peer group.

7,900

Maximum

Total shareholder return for the Company equals or exceeds the 75th percentile
of total shareholder return for the peer group.

9,875

Beneficiary Designation (Optional -- see Part II, Section 8):
 ______________________________________________

THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.

By accepting this Award, the Participant acknowledges the receipt of a copy of
this Restricted Stock Unit Agreement (including Part II -- Terms and Conditions)
and a copy of the Prospectus and agrees to be bound by all the terms and
provisions contained in them and in the Plan.

IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of the Award Date specified above.

CINCINNATI FINANCIAL CORPORATION




By: /S/ Kenneth W. Stecher                                                 

       Kenneth W. Stecher

ACCEPTED:




/S/ James E. Benoski                                          

James E. Benoski





______________________________________________

1 Total Shareholder Return means annualized total return of a stock to an
investor due to capital gains plus reinvestment of all dividends as calculated
by and displayed on Bloomberg.

1




--------------------------------------------------------------------------------







PART II.  TERMS AND CONDITIONS




1.

Restricted Stock Units. Each Unit represents a hypothetical share of the
Company's Common Stock (the "Shares"), and each Unit will at all times be equal
in value to one Share. The Units will be credited to the Participant in an
account established for the Participant and maintained by the Company's stock
transfer department. If and when Units vest as provided below, Shares in an
amount equal to the number of vested Units will automatically be issued to the
Participant and will  be evidenced by a stock certificate or a book entry
account maintained by the Company’s stock transfer department for the Common
Stock.

2.

Restrictions. Subject to Sections 3 and 4 below, the restrictions on the Units
specified in Part I -- Award Information (the “Award Information”) shall lapse
and such Units shall vest on the vesting dates set forth in the Award
Information (the “Vesting Date”), provided that: (a) the Performance Target has
been met; and (b) the Participant remains an employee of the Company (or a
subsidiary of the Company) during the entire period ending on and including the
Vesting Date (the “Restriction Period”) commencing on the Award Date set forth
in the Award Information and ending on the Vesting Date. Upon vesting, one Share
shall be issued with respect to each vested Unit

3.

Participant Death, Disability or Retirement During Restriction Period. In the
event of the termination of the Participant’s employment with the Company (and
with all subsidiaries of the Company) prior to a Vesting Date due to (a) death
or Disability, the attainment of the Performance Target is waived, all
restrictions on the Units shall lapse,  and all of the Units shall become fully
vested on the date of death or Disability, or (b) the Participant reaching
eligibility for Normal Retirement, restriction 2(b) concerning continuous
employment during the Restriction Period is waived and shall lapse and the Units
shall remain subject to all other vesting requirements and restrictions
including the Vesting Date.  Upon vesting, one Share shall be issued with
respect to each such vested Unit.  

4.

Other Termination of Employment During Restriction Period.  If the Participant's
employment with the Company (and with all subsidiaries of the Company) is
terminated for any reason other than death, Disability or Normal Retirement
prior to the end of the Restriction Period, the Participant shall forfeit all
rights to any Units (and to the related Shares) as to which the Vesting Date has
not yet occurred. Notwithstanding the foregoing, the Compensation Committee of
the Board of Directors of the Company may, in its sole discretion, waive the
restrictions on, and the vesting requirements for, the Units.

5.

Shareholder  Rights.  The Participant shall not have the right to vote any
Shares or to receive any cash dividends payable with respect to any Shares, or
otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the vesting of Units as provided in this Agreement.

6.

Transfer Restrictions. This Award and the Units (until they vest pursuant to the
terms hereof and Shares are issued with respect thereto) are non-transferable
and may not be assigned, hypothecated or otherwise pledged, except by will or
the laws of descent and distribution, and shall not be subject to execution,
attachment or similar process. Upon any attempt to effect any such disposition,
or upon the levy of any such process, the Award shall immediately become null
and void and the Units shall be forfeited.  

7.

Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the vesting of this Award, by deducting
the number of Shares having an aggregate value equal to the amount of
withholding taxes due from the total number of Shares that would otherwise be
issuable upon any Units vesting or otherwise becoming subject to current
taxation. Shares deducted from this Award in satisfaction of actual minimum
withholding tax requirements shall be valued at the Fair Market Value of the
Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Participant under
applicable tax laws.

8.

Death of Participant. If any of the Units shall vest upon the death of the
Participant, the Shares issued as a result of such vesting shall be registered
in the name of the estate of the Participant except that, if the Participant has
designated a beneficiary where indicated in the Award Information, the Shares
shall be registered in the name of the designated beneficiary.

9.

Other Terms and Provisions. The terms and provisions of the Plan (a copy of
which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision of this Award is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company from time to time, and (b) the term “Normal Retirement” means retirement
from active employment with at least 35 years of continuous service with the
Company or its subsidiaries or otherwise under a retirement plan of the Company
or any subsidiary or under an employment contract with any of them on or after
the date specified as the normal retirement age in the pension plan or
employment contract, if any, under which the Participant is at that time
accruing retirement benefits for his or her current service (or, in the absence
of a specified normal retirement age, the age at which retirement benefits under
such plan or contract become payable without reduction for early commencement
and without any requirement of a particular period of prior service). In any
case in which (i) the meaning of “Normal Retirement” is uncertain under the
definition contained in the prior sentence or (ii) a termination of employment
at or after age 65 would not otherwise constitute “Normal Retirement,” a
termination of the Participant's employment shall be treated as a “Normal
Retirement” under such circumstances as the Committee, in its sole discretion,
deems equivalent to retirement.  In any case in which the existence of a
“Disability” is uncertain under the applicable definition and procedures
hereunder, a final and binding determination shall be made by the Committee in
its sole discretion.








2


